PER CURIAM:
Doyle R. Ham, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to state a claim. We review the dismissal de novo. Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 179-80 (4th Cir.2009) (supplying standard of review).
Ham alleged that his Fourth Amendment rights were violated when his employer opened his workplace locker on several occasions while he was suspended from employment pending the resolution of disciplinary matters. Although Ham had a reasonable expectation of privacy in his locker, we conclude that he failed to allege facts indicating that his employer violated that expectation. Francis v. Giacometti, 588 F.3d 186, 194 (4th Cir.2009).
Accordingly, we affirm the district court’s denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.